  Case 15-13731-CMG         Doc 72    Filed 04/03/20 Entered 04/03/20 10:00:41                Desc Main
                                     Document      Page 1 of 2




    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-2(c)                    Order Filed on April 3, 2020
                                                                       by Clerk
    Jonathan Schwalb, Esq.                                             U.S. Bankruptcy Court
    Friedman Vartolo LLP                                               District of New Jersey
    85 Broad Street, Suite 501
    New York, New York 10004
    Attorneys for BSI
                   SN Servicing
                       Financial Corporation
                                 Services as Servicer
                                             as Servicer
                                                      for for
                                                          U.S.
    SRP 2013-3,
    Bank  Trust National
                  LLC Association, as Trustee of the SCIG
    P: (212)
    Series III471-5100
               Trust
    Bankruptcy@FriedmanVartolo.com
    P: (212) 471-5100
    Bankruptcy@FriedmanVartolo.com
    IN RE:                                                       CASE NO.: 15-13731
    IN RE:
                                                                 CHAPTER: 13
    Mohamed
    Robert A. D’Angelo
              R Mohamed Ramjan
    aka Mohamed R Ramjan                                         HON. JUDGE.:
    aka Rizwan Ramjan                                            Christine M. Gravelle
    aka Mohamed Rizwan
    Debtors
                                                                 HEARING DATE:
    Debtors
                                                                 April 1, 2020 at 9:00 AM

                            ORDER VACATING AUTOMATIC STAY

          The relief set forth on the following page numbered two (2) is hereby ORDERED.




DATED: April 3, 2020
Case 15-13731-CMG         Doc 72    Filed 04/03/20 Entered 04/03/20 10:00:41              Desc Main
                                   Document      Page 2 of 2




       Upon the motion of BSI Financial Services as Servicer for U.S. Bank Trust National
Association, as Trustee of the SCIG Series III Trust, on behalf of its successors and/or assigns
(hereinafter collectively “Secured Creditor” and/or “Movant”) under Bankruptcy Code section
362(d) for relief from the automatic stay as to certain property as hereinafter set forth, and for
cause shown, it is

        ORDERED that the automatic stay of Bankruptcy Code Section 362(a) is vacated to
permit the Movant to institute or resume and prosecute to conclusion one or more actions in the
court(s) of appropriate jurisdiction to pursue the movant's rights in the following:

     [x] Real property commonly known and more fully described as: 89 Homestead Avenue,
Woodbridge Township, NJ 07001

       ORDERED that the movant may join the debtor and any trustee appointed in this case as
defendants in its action(s) irrespective of any conversation to any other chapter of the
Bankruptcy Code; and it is further

        ORDERED, that the stay afforded by 11 U.S.C. §362(a) be, and is hereby, modified to
permit BSI Financial Services as Servicer for U.S. Bank Trust National Association, as Trustee
of the SCIG Series III Trust, it’s successors and/or assigns, to pursue its rights under applicable
state law with respect to the premises 89 Homestead Avenue, Woodbridge Township, NJ 07001;
and it is further

       ORDERED, that the instant order is binding in the event of a conversion; and it is further

      ORDERED, that the Movant is granted reasonable attorney fees in the amount of
$400.00 and costs in the amount of $181.00; and it is further

       ORDERED, that the Co-Debtor stay against “Nirosha Rizwan” is lifted pursuant to 11
U.S.C. 1301(c); and it is further

        ORDERED, that the trustee be informed of any surplus monies resulting from the sale of
the collateral.

        ORDERED, that the movant shall serve this order on the debtor, any trustee, and any
other party who entered an appearance on the motion.
